         Case 1:20-cv-06932-AJN Document 37 Filed 08/02/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                 8/2/21

  Board of Trustees of 1199/SEIU Greater New
  York Benefit Fund, et al.,

                        Plaintiffs,                                  20-cv-6932 (AJN)

                 –v–                                                         ORDER

  Amboy Care Center, Inc.

                        Defendant.




ALISON J. NATHAN, District Judge:

       The Court is in receipt of Defendant’s motion to compel arbitration, Dkt. No. 35, and

hereby sets the following briefing schedule:

       Plaintiffs’ response, if any, is due no later than: August 16, 2021

       Defendant’s reply, if any, is due no later than: August 23, 2021.

       SO ORDERED.


Dated: August 2, 2021
       New York, New York
                                                  __________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
